Citation Nr: 1620838	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  14-25 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 





INTRODUCTION

The Veteran had active military service from September 1946 to January 1948.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the case was subsequently returned to the VA RO in Chicago, Illinois.   

In his June 2014 substantive appeal, the Veteran asked that he be afforded a hearing before a Member of the Board.  The Veteran was scheduled for his requested hearing in March 2015.  However, in a February 2015 statement, he reported that he was unable to attend his scheduled hearing and withdrew his hearing request.  

The issues of entitlement to nonservice-connected pension and special monthly pension (SMP) were raised in a June 2012 report of contact, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction to decide those issues, and they are referred to the AOJ for appropriate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2015).  

REMAND

The Board finds that additional development is required before the claims on appeal are decided.  The June 2011 rating decision and May 2014 statement of the case (as well as memoranda of record) reflect that treatment records from VA Medical Centers in Iowa City (June 2003 to October 2009), Phoenix/Mesa (October 2001 to May 2003), and the Northern Arizona Healthcare System (HCS) (October 2001 to March 2010) were considered in those decisions made by the Agency of Original Jurisdiction (AOJ).  The Board has reviewed the claims file and finds that there are no VA Medical Center treatment notes of record.  As the VA Medical Center treatment records were relied upon to support the denials of service connection for bilateral hearing loss disability and tinnitus, the Board must review those reports prior to making a decision in this case.  Therefore, attempts to obtain all identified VA Medical Center treatment records must be made before a decision is made in this case.

Additionally, on remand, the AOJ should identify and obtain any current treatment records and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Conduct the appropriate development to identify and obtain all outstanding pertinent VA Medical Center treatment records, to include those identified in the June 2011 rating decision, the May 2014 statement of the case, and memoranda of record [VA Medical Centers in Iowa City (June 2003 to October 2009), Phoenix/Mesa (October 2001 to May 2003), and the Northern Arizona Healthcare System (HCS) (October 2001 to March 2010)].  Any such available records should be associated them with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Then, conduct any additional development determined to be warranted.  

3.  Finally, readjudicate the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  If a decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for any scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2015).  He is also advised that he has the right to submit additional evidence and argument, whether herself or through her representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

